Citation Nr: 1018343	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  06-10 941A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected dermatitis, status post biopsy on the flank, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for service-
connected status post bunionectomy and hammertoe deformity of 
the right foot, with osteoarthritis of the 1st 
metatarsophalangeal joint, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for service-
connected status post bunionectomy and hammertoe deformity of 
the left foot, with osteoarthritis of the 1st 
metatarsophalangeal joint, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to 
February 1993.  This matter comes properly before the Board 
of Veterans' Appeals (Board) on appeal from April 2005 and 
December 2008 rating decisions by the Department of Veterans 
Affairs (VA) Regional Office in Philadelphia, Pennsylvania 
(RO).


FINDINGS OF FACT

1.  The Veteran's dermatitis, status post biopsy on the 
flank, is manifested by intermittent acne, eczema, and 
hyperpigmentation lasting more than 6 weeks total per year, 
constituting not more than 20 percent of the entire body and 
not more than 20 percent of the exposed area, and systemic 
therapy requiring intermittent use of corticosteroids for a 
total duration of six weeks or more during the 12 month 
period; there is no evidence of scarring or disfigurement.

2.  The Veteran's status post bunionectomy and hammertoe 
deformity of the right foot, with osteoarthritis of the 1st 
metatarsophalangeal joint, is manifested by painful bunion; 
hammertoe deformity of the lesser digits with a painful 5th 
toe; painful callosities; and severe osteoarthritis of the 
1st metatarsophalangeal joint with limited range of motion; 
resulting in a moderately severe foot injury.

3.  The Veteran's status post bunionectomy and hammertoe 
deformity of the left foot, with osteoarthritis of the 1st 
metatarsophalangeal joint, is manifested by painful bunion; 
hammertoe deformity of the lesser digits with a painful 5th 
toe; painful callosities; severe osteoarthritis of the 1st 
metatarsophalangeal joint with limited range of motion; 
persistent pain and swelling in the 2nd toe status post 
metatarsal head resection, osteotomy with screw fixation, and 
arthroplasties of the 2nd and 5th toes; resulting in a 
moderately severe foot injury.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 30 percent, but 
no more, for dermatitis, status post biopsy on the flank, 
have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2009).

2.  The criteria for an increased evaluation of 20 percent, 
but no more, for status post bunionectomy and hammertoe 
deformity of the right foot, with osteoarthritis of the 1st 
metatarsophalangeal joint, have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5280-5284 (2009).

3.  The criteria for an increased evaluation of 20 percent, 
but no more, for status post bunionectomy and hammertoe 
deformity of the left foot, with osteoarthritis of the 1st 
metatarsophalangeal joint, have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5280-5284 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all 
statutory and regulatory notice and duty to assist provisions 
under the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

The RO's January 2005 and December 2007 letters advised the 
Veteran of the foregoing elements of the notice requirements.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by issuance of a fully 
compliant notification followed by a re-adjudication of the 
claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Specifically, the RO's December 2007 and June 2008 
letters informed the Veteran of what evidence was required to 
substantiate her claim for increased disability ratings and 
of her and VA's respective duties for obtaining evidence.  
The Veteran was also asked to submit evidence or information 
in her possession to the RO.  See Vazquez-Flores v. Shinseki, 
580 F. 3d 1270 (Fed. Cir. 2009).

With respect to the Dingess requirements, the RO's December 
2007 letter provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  Further, the purpose behind 
the notice requirement has been satisfied because the Veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of her claims, including the 
opportunity to present pertinent evidence.  Thus, the Board 
finds that the content requirements of the notice VA is to 
provide have been met.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004). 

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as her identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The VA has also provided the Veteran with 
multiple medical examinations to determine the severity of 
her disabilities.  38 C.F.R § 3.159(c)(4).  The Board finds 
that the VA examinations obtained in this case are more than 
adequate as they provide sufficient detail to determine the 
severity of the Veteran's dermatitis, status post biopsy on 
the flank, and status post bunionectomies and hammertoe 
deformity of both feet, with osteoarthritis of the 1st 
metatarsophalangeal joints.  Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).  Although VA examiners, with the exception 
of the October 2008 skin examiner, did not indicate whether 
the Veteran's claims file was reviewed in conjunction with 
the examinations conducted in this case, the Board finds that 
the VA examiners' failure to review the claims file does not 
constitute a prejudicial error that could potentially affect 
the outcome of the claims.  Here, increase in the disability 
ratings is at issue and the present level of the Veteran's 
service-connected disabilities is of primary concern.  
Indeed, claims file review may be irrelevant to the current 
severity of either the Veteran's dermatitis, status post 
biopsy on the flank, or the status post bunionectomies and 
hammertoe deformity of both feet, with osteoarthritis of the 
1st metatarsophalangeal joints.  As it would not change the 
objective and dispositive findings made during the VA 
examinations, review of the claims file was not required.  
See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008) (citing 
Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997)).

Finally, there is no indication in the record that additional 
evidence relevant to the issues being decided herein is 
available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all of the evidence submitted by the Veteran or on 
her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (finding that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show.  The Veteran should not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (holding that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2009).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2009).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

I. Dermatitis, status post biopsy on the flank

Service connection for the Veteran's dermatitis, status post 
biopsy on the flank, was granted by a May 1993 rating 
decision and a noncompensable evaluation was assigned under 
Diagnostic Code 7805, effective from February 23, 2003.  See 
38 C.F.R. § 4.118.  The Veteran filed her present claim for 
an increased evaluation for her service-connected dermatitis, 
status post biopsy on the flank, in November 2004.  In an 
April 2005 rating decision, the RO increased the evaluation 
of the dermatitis, status post biopsy on the flank, to 10 
percent, under Diagnostic Code 7806, effective from November 
12, 2004.  The Veteran filed a timely notice of disagreement 
in November 2005 and perfected his appeal in April 2006.

Under Diagnostic Code 7806, a 10 percent evaluation is 
assigned when dermatitis or eczema is at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12- month period.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (2009).  Additionally, a 
30 percent evaluation is assigned for when 20 to 40 percent 
of the entire body or 20 to 40 percent of exposed areas 
affected, or systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly, during the past 12-
month period.  Id.  The maximum 60 percent evaluation is 
assigned for when more than 40 percent of the entire body or 
more than 40 percent of exposed areas affected, or constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12- 
month period.  Id.

An October 2000 VA record noted that the Veteran presented 
herself to establish care at the facility for treatment of 
her atopic dermatitis.  She reported that she had been using 
steroid cream with relief.

A July 2003 VA treatment record noted that the Veteran with 
history of eczema and positive patch testing to nickel 
presented with persistent rash on elbows that was pruritic.  
It was noted that the Veteran had been using Lidex ointment 
to those areas without relief but not regularly.  She had new 
acne erupting in those areas with cutaneous atrophy of her 
neck.  The assessment was steroid induced acne on face, neck, 
chest, and back from inappropriate steroid use and eczema.

In February 2005, the Veteran underwent VA skin examination.  
The examiner noted a history of atopic dermatitis, 
complicated by contact allergy to nickel diagnosed by patch 
testing.  The skin condition was also complicated by steroid 
induced or natural history of acne and keloids when she was 
scarring.  The Veteran reported that she was currently only 
using fluocinonide cream three times a day intermittently.  
Her local skin symptoms were itchiness.  She had no malignant 
or benign neoplasms of the skin.  Physical examination 
revealed that the Veteran's dermatitis, diagnosed as mild 
eczema, composed of acne, eczema, and some postinflammatory 
hyperpigmentation, covered approximately 10-20 percent of her 
body surface area.  Her acne and postinflammatory 
hyperpigmentation, which was diagnosed as superficial 
pustular acne, covered 5 to 10 percent of her face and neck.  
No scarring, alopecia, or hyperhidrosis was found.

In an April 2005 VA treatment report, the Veteran reported 
occasional pruritic rashes in the neck, chest, arms, and 
hands, and that she had been using Synalar cream about when 
necessary for many years.  On physical examination, there 
were slightly hyperpigmented macules and patches on neck, and 
mild erythema of the chest under the breast.  Hyperpigmented 
macules and patches of the arms and hands were consistent 
with post-inflammatory hyperpigmentation.

An August 2005 VA treatment report noted that there had been 
significant improvement of lesions since last visit, and only 
the left arm and hand lesions were persistent, 
intermittently.  On physical examination, papular eczematous 
patches were found on the left forearm and the dorsal hand.  
The assessment was nickel allergy with patches of mild 
eczema.

A November 2005 VA dermatology report noted the Veteran's 
chief complaint of contact dermatitis.  She reported that she 
now had occasional pruritic rashes in the neck, chest, and 
arms/hands as she continued to sometimes wear nickel-
containing jewelry.  She also had pruritic rash in the groin 
and had been using topical steroids without improvement.  
Physical examination, limited to the head, neck, trunk, and 
upper extremities, was normal, except for the eczematous 
patches on the earlobes/post-auricular, scattered eczematous 
papules on the extremities, and neck erythema with 
superficial scaling in the groin.  The assessment was nickel 
allergic contact dermatitis with possible id reaction (or 
autoeczematization) and tinea vs. allergic contact dermatitis 
in the groin.

A February 2007 VA dermatology note showed that the Veteran 
had occasional pruritic rashes in the neck, chest, and 
arms/hands, and had been using Lidex cream when necessary 
with good results.  She reported flare-ups 1 to 2 times a 
month.  She had a resolving rash on the neck, both sides.  
She reported chronic irritation and follicular plugging in 
axillae, using only baking soda now and avoiding 
antiperspirants and deodorants with some improvement.  
Objectively, examination showed no signs of steroid atrophy, 
hypopigmentation or telangiectatic matting.  Findings 
included few hyperpigmentation, papules on the lateral neck, 
nodules in bilateral axillae, and scattered papules and 
pustules on the chest.

In May 2007, the Veteran was accorded another VA dermatology 
examination.  The examiner noted a known diagnosis of contact 
dermatitis to nickel that was initially diagnosed in service, 
and a diagnosis of topical steroid induced acne, subsequent 
folliculitis, and a chronic dermatitis that had been 
difficult to manage.  The examiner also noted that the 
current systemic treatment included Fluocinonide cream 0.5%, 
which the Veteran had used on and off for the past 15 years.  
It was noted that the Veteran also used Lidex ointment on and 
off for the past 5 years, and, most recently, Clindamycin 1% 
topically for the past 3 to 4 years in addition to 
2.5%hydrocortisone cream to her face.

The Veteran reported periods of breakouts that last 2 to 7 
days where she would get itchy bumps that healed with 
darkening of the skin and take a long time to resolve, over a 
period of weeks or months.  It was noted that the Veteran did 
not have a known diagnosis of chloracne; and there was no 
scarring or disfigurement.  She reported hair loss in the 
temporal region of the scalp.

On examination, some small hyperpigmented macules were found 
on her anterior chest and back, and there was a small scar on 
her lower right flank consistent with a prior biopsy site.  
No erythema, scale, or papules was found on her scalp.  There 
was no evidence of scarring or alopecia.  The percentage of 
the scalp affected was approximately 2 percent.  There were 
also scattered erythematous papules that were follicular 
centric to be most consistent with folliculitis and covered 
approximately 2 percent of her face and neck.  In her 
axillary region, there were scattered erythematous papules, 
bilaterally, and some were scattered in the presence of 
axillary hair.  The diagnoses were nickel allergy to contact 
dermatitis; topical steroid induced acne; and traction 
alopecia.  No disfigurement or disfiguring scar on the face, 
head, or neck was found.

The Veteran reported the course of symptoms as constant, in 
terms of frequency and duration of each treatment for the 
past12 months, and her flare-ups occurred several times a 
month.  The percentage of the exposed areas affected on the 
face and neck was about 3 to 5 percent.  The entire body 
areas affected was 3 to 5 percent.  There was acne but it was 
secondary to the side effects of the medication for which she 
got good results.

An addendum to the examination report stated that the current 
treatment included Fluocinolide cream 0.5 percent and also 
Clindamycin 1 percent, which had been the treatments for the 
past 12 months.  In terms of functional impairment, the 
Veteran stated that her occupation was in a public position 
and she felt that her skin condition affected her aesthetic 
appearance but did not affect her activities of daily living.

An October 2007 VA dermatology report reflected that the 
Veteran was seen on follow-up for her folliculitis and nickel 
allergy.  She reported occasional pruritic rashes in the 
neck, chest, and arms/hands and complained of itchy pus bumps 
that left dark marks on her chest, shoulder and abdomen.  She 
also had itchy bumps on the dorsal right foot.  Objectively, 
examination showed no signs of steroid atrophy, 
hypopigmentation, or telang.  Findings included 
hyperpigmented papulopustules on the neck, chest, and medial 
thighs; many hyperpigmented macules on the chest and back; 
few closed comedones on the chest and back; hyperpigmented 
papules with scaling on one shoulder; abdomen with 
hyperpigmented papules of few millimeters, lateral to 
umbilicus; and hyperpigmented papuloplaque on the dorsal 
right foot.  The left foot was clear and there was no 
webspace or axillary involvement.  The Veteran related that 
she had been using Lidex cream when necessary with good 
results.  She reported flare-ups 1 to 2 times a month.  She 
had a resolving rash on the neck, both sides.  Examination 
revealed no signs of steroid atrophy, hypopigmentation, or 
telang.  Few hyperpigmented papules on the lateral neck, 
bilaterally; few nodules in the bilateral axillae; and few 
scattered papules and pustules on the chest were found.

Most recently, the Veteran was afforded a VA examination in 
October 2008.  The VA examiner noted that the claims file was 
reviewed.  Examination showed bitemporal recession of hair on 
the scalp.  While there was no loose hair, there was a wider 
width of the hair parting than average.  Few follicular 
papules on the left neck, back, and chest, and scattered 
hyperpigmented macules on the chest, back between the breasts 
and thighs were noted.

The examiner noted that less than 5 percent of the exposed 
area was affected, to include the total number of lesions, 
macules, and papules.  It was also noted that less than 5 
percent of the entire body was affected.  The Veteran was 
found not to have any residual scars, scarring, or 
disfigurement.  She was noted to have superficial acne.  The 
diagnoses were adult papular acne; post-inflammatory 
hyperpigmentation, but no scars; and alopecia.  With regard 
to activities of daily living, the Veteran reported a 
profound impact of her skin condition.  She reported being 
employed as a Veteran's representative for the state and she 
described herself as being very self-conscious.  She related 
that she would not go out in public without applying makeup 
and wearing turtle necks to cover up her hyperpigmented 
macules from past lesions.

A December 2008 VA dermatology note noted the Veteran's 
history of folliculitis, acne, and eczema with a chief 
complaint of hyperpigmentation after resolution of 
folliculitis.  The Veteran inquired about if there was 
additional treatment for her acne.  Objectively, examination 
showed hyperpigmented macules on the shoulders, chest, and 
back, as well as closed comedones and inflammatory papules on 
the cheeks and neck.

After careful consideration of the evidence in this case, the 
Board concludes that the medical evidence of record merits a 
30 percent evaluation for the Veteran's dermatitis, status 
post biopsy on the flank.  The Board is aware of the VA 
examinations of record reflecting that the areas affected by 
her dermatitis covered no more than 20 percent of the entire 
body and no more than 10 percent of her exposed skin areas.  
Although the more recent VA examination report indicates that 
her dermatitis affects less than 5 percent of her entire body 
and less than 5 percent of the exposed areas, the Veteran's 
use of systemic corticosteroid for the intermittent flares of 
her dermatitis, by itself, warrants the 30 percent 
evaluation.  The medical evidence shows that the Veteran's 
dermatitis has required systemic therapy using 
corticosteroids for a total duration of six weeks or more 
during the past 12 months.  The Veteran has consistently 
reported that for many years she has used topical steroids 
(corticosteroid creams), such as Lidex ointment, Synalar 
cream, Fluocinonide, when necessary for treatment of pruritic 
rashes recurring on various parts of her body.  Indeed, the 
May 2007 VA examiner noted that the current treatment 
included Fluocinonide cream 0.5 percent and also Clindamycin 
1 percent, which had been the treatments for the past 12 
months.  The record also shows a diagnosis of topical 
steroid-induced acne resulting from her prolonged use of 
topical steroids.  Accordingly, a 30 percent evaluation for 
the Veteran's dermatitis, status post biopsy on the flank, is 
warranted.

However, the evidence does not support assignment of the 
maximum 60 percent evaluation.  There is no objective 
evidence showing that the Veteran's dermatitis, status post 
biopsy on the flank, covers more than 40 percent of the 
entire body or exposed areas.  Moreover, there is no evidence 
that her use of corticosteroids was constant or near-
constant; the medical evidence reflects that the dermatitis 
was intermittent in both appearance and severity, and the 
Veteran indicated that she only used the topical steroids 
when necessary to treat those areas when and where the 
dermatitis manifested.  As such, an evaluation in excess of 
30 percent evaluation is not warranted under Diagnostic Code 
7806.  See C.F.R § 4.118, Diagnostic Code 7806.

The Board has also considered whether a separate or higher 
rating is warranted under any other code.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  Diagnostic Code 7806 
provides the alternative to rate the disorder as a 
disfigurement of the head, fact, or neck using Diagnostic 
Code 7800.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2009).  
Under Diagnostic Code 7800, entitlement to compensation is 
warranted when a claimant's skin disorder is manifested by at 
least one of the disfiguring characteristics as defined in 
the Schedule.  The 8 characteristics of disfigurement, are: 
1) the scar is 5 or more inches (13 or more cm.) in length; 
2) the scar is at least one-quarter inch (0.6 cm.) wide at 
widest part; 3) the surface contour of the scar is elevated 
or depressed on palpation; 4) the scar is adherent to the 
underlying tissue; 5) the skin is either hypo-pigmented or 
hyper-pigmented in an area exceeding six square inches (39 
sq. cm.); 6) the skin texture is abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.); 7) the underlying soft tissue is missing 
in an area exceeding six square inches (39 sq. cm.); or 8) 
the skin is indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).  See 38 C.F.R. § 4.118, 
Diagnostic Code 7800, Note (1).

To warrant greater than 30 percent evaluation granted by this 
decision under the provisions of Diagnostic Code 7806, the 
Veteran's dermatitis, status post biopsy on the flank, must 
be manifested by at least four of the eight disfiguring 
characteristics listed above.  This is not shown by the 
evidence of record.  There is no evidence that the Veteran's 
dermatitis is manifested by a scar, or was missing soft 
tissue.  See id.  Moreover, VA treatment records reflect that 
objective examination of the Veteran's skin revealed no signs 
of hypopigmentation. See id.  Although the Veteran is found 
to have post-inflammatory hyperpigmented macules and papules 
scattered over her body, there is no evidence that the 
Veteran's dermatitis is manifested by a hyperpigmented area 
exceeding six square inches (39 sq. cm.).  See id.  In fact, 
the May 2007 and October 2008 VA examiners specifically noted 
that there was no scarring or disfigurement.  Even assuming 
arguendo that Veteran's dermatitis is manifested by 
hyperpigmented areas or abnormal skin texture exceeding six 
square inches (39 sq. cm.), it lacks the remaining 
disfiguring characteristics required to warrant greater than 
a 30 percent evaluation under Diagnostic Code 7800.  See id.

The Board notes that effective October 23, 2008, the portion 
of the Rating Schedule pertaining to the rating of skin 
disorders (38 C.F.R. § 4.118) was revised.  The Board notes 
that the amendments only apply, however, to applications for 
benefits received on or after October 23, 2008.  73 Fed. Reg. 
54, 708 (Sept. 23, 2008).  While the Veteran can request a 
review under these new clarified criteria, the Veteran has 
not requested such a review.  As such, the amended regulation 
diagnostic code criteria are not for consideration in this 
appeal.

II. Status post bunionectomies and hammertoe deformity of 
both feet,
 with osteoarthritis of the 1st metatarsophalangeal joints

Service connection for the Veteran's status post 
bunionectomies and hammertoe deformity of the bilateral feet, 
with osteoarthritis of the 1st metatarsophalangeal joints was 
granted by a May 1993 rating decision and a 10 percent 
evaluation was assigned for each foot under Diagnostic Code 
5280, effective from February 26, 1993.  See 38 C.F.R. 
§ 4.71a.  The Veteran filed his present claim for an 
increased evaluation for his service-connected status post 
bunionectomies and hammertoe deformity of the bilateral feet, 
with osteoarthritis of the 1st metatarsophalangeal joints, in 
November 2004.  By a December 2008 rating decision, the RO 
increased the evaluation of the status post bunionectomies 
and hammertoe deformity of both feet, with osteoarthritis of 
the 1st metatarsophalangeal joints, to 10 percent each, under 
Diagnostic Code 5280, effective from November 12, 2004.  The 
Veteran continues to seek higher disability ratings for these 
disabilities.  AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

An April 2003 VA treatment record reflected that the Veteran 
gave a history of painful bunions.  X-ray testing of both 
feet showed degenerative changes at the 1st 
metatarsophalangeal joints, bilaterally.  There was also 
deformity of the left 1st metatarsal head suggesting 
postsurgical changes.

In a November 2003 VA podiatry report, the Veteran complained 
of painful 5th hammertoe of both feet.  She stated that she 
would like to have bunion and hammertoe correction surgery.  
On physical examination, hyperkeratosis was noted on the 
dorsal interphalangeal joints of the 2nd to 5th left toes and 
the 4th to 5th of right toes.  Tenderness was noted on the 5th 
toes of both feet to palpation.  The findings included varus 
rotation of the 5th toe, bilaterally; contracted 2nd to 5th 
digits, bilaterally; lateral deviation of bilateral hallux; 
dorsal bony eminence on the right 1st metatarsophalangeal 
joint; and decreased range of motion of the 1st 
metatarsophalangeal joint, greater in the left foot than the 
right.  The assessments were bilateral hallux abducto valgus, 
bilateral abducto varus, and bilateral hyperkeratosis of the 
5th toe.

A February 2004 VA report reflected that the Veteran was seen 
for follow up on her painful bunion of the right foot.  It 
was noted that she had a bilateral bunion surgery while she 
was in the military many years ago and deformity has 
recurred, greater in the right foot than the left.  Physical 
examination revealed pedal pulses of 2/4, bilaterally; 
toenails with incurvate borders; multiple plantar keratotic 
lesions of both feet; decreased range of motion in the 1st 
metatarsophalangeal joint, bilaterally but worse in the right 
foot than the left; large spur and bursa formation on the 
dorsal aspect of the right 1st metatarsophalangeal joints; 
crepitus consistent with osteoarthritis; and mildly hammered 
lesser digits, bilaterally.  The assessment was bilateral 
hallux abducto valgus, worse in the right foot than the left.  
The Veteran stated that she was contemplating surgical 
correction.

In February 2005, the Veteran underwent a VA examination.  
The Veteran reported that she could no longer run or jog 
because of her feet disorder, but she had no difficulty with 
ordinary walking.  Plain films of both feet revealed 
osteoarthritic change of both 1st metatarsophalangeal joints.  
On examination, the gait was normal and inspection of the 
feet showed medial bunion and pinky toes scars on both sides.  
The examiner noted that her feet were only mildly flat, if 
flat at all, but certainly no eversion of the ankles was 
found and the Achilles tendons were straight.  The diagnosis 
was osteoarthritis of both 1st metatarsophalangeal joints 
directly attributable to the bunions and bunion surgery.

An October 2005 VA podiatry consultation note reflected that 
the Veteran was seen for a followup feet examination.  It was 
noted that the Veteran now had limitation in motion of the 
joints and the pain and hammertoes were worsening.  She 
reported that she had trouble with shoe fit and she could not 
afford orthopedic shoes, but was not ready to commit to 
having surgery as she would have to miss too much work time.  
Physical examination revealed bilateral pedal pulses of 2/4, 
normal texture, and well healed scars on the dorsum of the 
1st metatarsophalangeal joints, bilaterally.  The right foot 
had lateral deviation, abducto varus of the 5th toe with 
heloma durum at the proximal interphalangeal joint, lesser 
toes contracted at proximal interphalangeal joint, flexible 
contractures with thickened skin at the proximal 
interphalangeal joint, and the 1st metatarsophalangeal joint 
of the right foot with hypertrophic bone formation dorsally.  
Dorsiflexion was limited to 15 degrees limited by pain, but 
there was no crepitus.  There was tyloma plantar hallux in 
the interphalangeal joint and tyloma in the submetatarsal 
head of the 2nd toe.  Hallux position of the left foot was 
normal and the range of motion of the 1st metatarsophalangeal 
joint dorsiflexion was 35 degrees limited by pain.  Tyloma 
plantar in the interphalangeal joint, lesser digits were 
contracted at the proximal interphalangeal joint and distal 
interphalangeal joint, thickened skin at the interphalangeal 
joint abducto varus of the 5th toe with heloma durum at the 
proximal interphalangeal joint.  Thick tyloma was found at 
the submetatarsal head of the 2nd toe.  The assessment was 
bilateral hallux limitus, worse in the right foot than the 
left; bilateral hammertoe deformity of the 2nd to 5th digits; 
painful hyperkeratotic lesions, bilaterally; and mild and 
flexible pes planus, bilaterally.

A November 2005 x-ray examination noted that the Veteran was 
status post osteotomy involving the 1st metatarsal, 
bilaterally.  There were degenerative changes involving the 
great toes, much more pronounced on the right than on the 
left.  No other significant bony or joint abnormality was 
identified.  The right foot had significantly narrowed 1st 
metatarsophalangeal joint space with central deficit in the 
metatarsal head, increased intermetatarsal angle(IMA), tibial 
sesamoid position(TSP) of 5, no elevatus, and digital 
contractures of the 2nd to 4th toes with abducto varus of the 
5th toe.  The left foot showed minimal joint space narrowing, 
minimal increase in IMA, TSP of 4, digital contractures of 
the 2nd to 4th toes with abducto varus of the 5th toe.  The 
assessments were pes planus, hallux valgus of the right foot, 
bilateral hallux limitus greater in the right foot than the 
left, bilateral hammertoe deformity, and foot pain.

In a December 2005 VA podiatry follow visit note, the Veteran 
complained of pain in the strength of 6 out of 10 in the left 
medial calcaneal tuberosity after standing over an hour 
wearing "cute shoes."  She stated that the pain radiated up 
the back of her leg at times but not constantly.  On physical 
examination, the left medial calcaneal tuberosity showed no 
pain to fascia on palpation.  There were hyperkeratoses at 
the sub-metatarsal of the 2nd toe, bilaterally, and also the 
sub-medial calcaneus.  There were no open lesions or edema.  
The assessments were low arch; everted heel; bilateral medial 
prominence of the 1st metatarsophalangeal joint; reduced 
dorsiflexion of the 1st metatarsophalangeal joint, 
bilaterally; and early heel spur syndrome of the left foot.

A March 2006 VA podiatry note noted that the Veteran was seen 
for calluses care.  Her main complaint was painful calluses 
on the feet and worsening pain from bunions of both feet.  
The assessment was painful callosities; bilateral hallux 
valgus limitus, worse in the left foot than the right; and 
painful hammertoe deformity, bilaterally.  The treating 
physician noted that surgical procedures of Austin osteotomy 
and arthroplasty of the 2nd to 5th toes were considered.  A 
March 2006 addendum noted x-ray testing results showing 
increased IMA, bilaterally; TSP of the 4th toe, bilaterally; 
laterally deviated hallux on the 1st metatarsal head; 1st 
metatarsal head with evidence of cyst/gouging distally; and 
narrowed joint space in the 1st metatarsophalangeal joints, 
bilaterally; digital contractures as clinically noted; and 
bilateral short first toe.

An April 2006 VA treatment report showed that the Veteran was 
seen to discuss the upcoming left foot surgery for revisional 
bunionectomy and arthroplasty of the 2nd and 5th toes.  A 
letter from Dr. S.G. indicated that she would undergo foot 
surgery in the next few months.

A December 2006 VA podiatry note indicated that the Veteran 
was seen for her painful condition of both feet.  She 
complained of worsening pain despite frequent debridement and 
use of pumice stone, cream, and orthotic extra-depth shoes.  
She had a very painful corn between the 1st and the 2nd toes 
of the left foot; other calluses were less painful.  She 
stated that pain was worse in the left than in the right; the 
left foot hurt while standing; and the right foot hurt while 
walking because it did not move.  On physical examination, 
pedal pulses were palpable, bilaterally; the color and 
texture of the feet were normal.  She exhibited limited range 
of motion of the right 1st metatarsophalangeal joint and 
minimal dorsiflexion.  Hallux was deviated laterally; 
enlarged dorsal and medial prominence of the right 
metatarsophalangeal joint was shown to be painful on 
palpation with limited range of motion.  Digital contractures 
were noted at the proximal interphalangeal joint of the 2nd 
to 4th toes of the right foot, and at the proximal 
interphalangeal joint and dorsal interphalangeal joint of the 
2nd to 4th toes of the left foot.  5th toes abducto varus was 
noted to be rotated at the proximal interphalangeal joint.  
Her left 1st metatarsophalangeal joint had total range of 
motion to approximately 40 degrees and the great toe showed 
lateral deviation.  Plantar medial hyperkeratosis was present 
at the hallux interphalangeal joint head, thick plantar 
hyperkeratosis at the sub-metatarsal head of the 2nd toe, and 
plantar hallux tyloma at the interphalangeal joint, 
bilaterally.  X-ray testing showed increased IMA, 
bilaterally; TSP of the 4th toes, bilaterally; lateral 
deviation of the hallux at the 1st metatarsal head; evidence 
of medial cyst/gouging distally at the 1st metatarsal head; 
narrowed joint space in the 1st metatarsophalangeal joint, 
bilaterally; digital contractures as clinically noted, and 
short first toe, bilaterally.  The assessment was bilateral 
hallux valgus, bilateral hallux limitus, hammertoe deformity 
of the bilateral 2nd to 4th toes, heloma dura of the bilateral 
lesser toes, bilateral tyloma, and bilateral foot pain.

In May 2007, the Veteran was accorded another VA examination.  
The Veteran reported constant forefoot pain on both sides.  
She reported that her foot pain prevented her from strenuous 
weightbearing, such as running and jogging, but presented no 
difficulty for ordinary walking, standing, or resting.  She 
denied flare-ups of any foot pain.  On examination, the gait 
is normal without any assistive device and both feet were a 
little flat without any corns or calluses on the soles of the 
feet.  The Achilles tendons were straight; there was no 
eversion at the ankle; the ankle joints moved normally; and 
so did the big toes and the metatarsophalangeal joints.  The 
feet looked normal except for the aforementioned surgical 
scars and the mild hammer toes of the 2nd to 4th digits, 
bilaterally, and forefoot pressure was applied to the foot 
planted on the floor, bilaterally.  The Veteran was noted to 
have osteoarthritis of the metatarsophalangeal joints.  The 
diagnosis was post bunion surgery of both feet with mild 
hammer toes of both feet.

A February 2008 VA surgeon pre-operative report noted a 
diagnosis of painful bunion of the left foot and hammertoe 
deformity of the left 2nd and 5th toes.  The Veteran requested 
surgical correction; accordingly the procedures of Kalish 
osteotomy with screw or wire fixation and arthroplasties with 
possible pin fixation of the 2nd and 5th toes were planned.

A February 2008 VA treatment report noted the Veteran was 6 
days status post Kalish osteotomy, modified McBride 
bunionectomy, and arthroplasties of the 2nd and 5th toes of 
the left foot.  The report noted that pain began to subside; 
surgical wound was clean without signs of infection; hallux 
and lesser digits were in good anatomical alignment; and 
there was minimal forefoot edema.  A February 2008 VA 
treatment record showed the Veteran was 4 weeks status post 
bunionectomy and hammertoe repair.  A March 2008 addendum 
stated post-surgical changes were stable, and hallux and the 
5th and 2nd toes remained in good alignment.

A March 2008 VA treatment report noted the Veteran was 6 
weeks status post Kalish osteotomy with screw fixation and 
hammertoe correction of the right 2nd and 5th toes.  Right 
foot incisions were well healed, however some eversion of 
skin edges on toe incisions were still evident and callus on 
the 5th toe incision line was heavy.  There were no clinical 
signs of infection, and hallux and lesser toes were in good 
anatomical alignment.

An April 2008 VA treatment report noted that the Veteran was 
10 weeks status post bunionectomy and hammertoe repair 
surgery.  The left foot incisions were well healed, and there 
were no signs of infection.  Mild swelling was noted in the 
distal 2nd digit; hyperpigmentation on the medial column of 
the 2nd digit; and callus formation on the 5th toe incision 
line.  Hallux and lesser toes were in good anatomical 
alignment.  Limited range of motion was noted in the 1st 
metatarsophalangeal joints, but not painful.  The Veteran was 
instructed to wear sneakers or clogs, and that she could go 
back to work.  She continued to use hammer toe splint on the 
left 2nd digit 

An April 2008 letter from Dr. S.G. stated that the Veteran 
was given permission to return to work with the following 
restrictions: "No prolonged standing or walking more than 10 
minutes at a time without a rest period of 30 minutes in 
between.  Due to persistent swelling, she may need to wear 
accomodative foot wear (sneakers, post-operation shoe, etc.) 
on occasions.  This profile is in effect until her right foot 
surgery in January 2009."

A June 2008 VA treatment report noted that the Veteran was 
seen for follow up care, 5 months status post bunion and 
hammertoe correction of the left foot.  The Veteran still had 
concerns of persistent pain and swelling in the 2nd toe.  She 
reported that she got pins and needles pain in the 2nd toe 
from time to time.  X-ray testing showed some medial 
deviation of the 2nd toe, proximal phalanx.  Multiple plantar 
keratotic skin lesions were noted on the right foot.

A July 2008 VA treatment report noted that the Veteran was 5 
months status post bunions and hammertoe correction of the 
left foot.  She still had concerns for persistent pain and 
swelling in the second toe.  X-ray testing showed some medial 
deviation of the second toe proximal phalanx.

A September 2008 VA treatment report noted that the Veteran 
was 7 months status post bunion and hammertoe correction of 
the left foot.  She still had concerns for persistent pain 
and swelling in the second toe and pain in the 5th digit.  
She had callus on the 5th digit that when rubbed in a certain 
direction caused shooting pain.  Objectively, the 2nd digit 
was dorsiflexed at the metatarsophalangeal joint and there 
was slight deviation, laterally, of the 5th digit with thick 
hyperkeratosis and discrete center of pain on palpation; 
multiple plantar keratotic skin lesions were noted on the 
right foot.

In October 2008, the Veteran was afforded another VA 
examination.  The examiner noted that the Veteran's history 
of a foot surgery for painful bunions in 1991.  Following the 
surgery, she continued to see podiatrist every few months for 
periodic debridement of painful corns and calluses.  The 
examiner also noted that in February 2008 the Veteran 
underwent a partial metatarsal head resection of her left 1st 
metatarsal head (modified McBride bunionectomy) and Austin 
osteotomy with screw fixation, and arthroplasties of the 5th 
and 2nd toes.  At the examination, the Veteran had pain and 
swelling in her first metatarsophalangeal joint.  Recent X-
ray testing indicated severe degenerative arthritis of the 
1st metatarsophalangeal joint which would require additional 
corrective surgeries in the future.  The Veteran also had a 
painful thick scar over the dorsal aspect of her 5th 
metatarsophalangeal joint which would likely need surgical 
revision.  It was noted that she must wear a shoe with a wide 
toe box to accommodate her current deformities and was unable 
to perform prolonged standing or walking in excess of 15 
minutes.  The examiner concluded that even with additional 
surgery the prognosis of her feet remains guarded given the 
severe degenerative arthritis in both 1st metatarsophalangeal 
joints.

As noted above, the Veteran's status post bunionectomy and 
hammertoe deformity of the right foot, with osteoarthritis of 
the 1st metatarsophalangeal joint, has been assigned a 10 
percent disability rating and her status post bunionectomy 
and hammertoe deformity of the left foot, with osteoarthritis 
of the 1st metatarsophalangeal joint, has been assigned 10 
percent rating, each under Diagnostic Code 5280.  Because the 
Veteran's status post bunionectomies and hammertoe deformity 
of both feet, with osteoarthritis of the 1st 
metatarsophalangeal joint, have each been assigned the 
maximum 10 percent rating under Diagnostic Code 5280, the 
Board must determine if a higher rating is warranted under 
alternate diagnostic code criteria pertaining to the feet.

The Board has considered whether a higher rating is warranted 
under Diagnostic Code 5284.  Under this diagnostic code, a 10 
percent rating is assigned for moderate foot injuries, a 20 
percent rating is assigned for moderately severe foot 
injuries, and a 30 percent rating is assigned for severe foot 
injuries.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

The use of terminology such as "severe" by VA examiners and 
others, although an element of evidence to be considered by 
the Board, it not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2009).

Based upon a complete review of the record, the Board finds 
that the evidence supports a finding that the Veteran's 
symptomatology more closely approximates a moderately severe 
foot disability under Diagnostic Code 5284.  The Veteran 
reports persistent pain and swelling in her 1st 
metatarsophalangeal joints despite her recent surgical 
correction of the bunion and hammer toe deformity of the left 
foot.  
Objectively, the clinical evidence shows painful bunions, 
hammertoe deformity of the lesser digits with painful 5th 
toe, painful callosities, and osteoarthritis of the 1st 
metatarsophalangeal joints with limited range of motion, 
bilaterally.  Recent x-ray testing revealed severe 
degenerative arthritis of the 1st metatarsophalangeal joints 
of both feet.  The Veteran's functionality is decreased due 
to her bilateral foot disability, which produces difficulties 
in walking and standing for a prolonged period of time.  
Accordingly, resolving all reasonable doubt in the Veteran's 
favor, the Board finds that this evidence reflects moderately 
severe impairment of both feet, and thus, an increased rating 
of 20 percent is warranted for each foot.

The medical evidence of does not show more than a moderately 
severe foot disability, bilaterally.  Although the most 
recent VA examiner noted that the prognosis of the Veteran's 
feet remained guarded, post-operative treatment reports 
reflect that the Veteran's condition after the bunionectomy 
and hammertoe repair surgery has been stable and her hallux 
and lesser toes were in good anatomical alignment.  An April 
2008 VA physician's letter instructed that the Veteran can 
now go back to work.  As such, the disability warrants no 
more than a 20 percent rating for each foot under Diagnostic 
Code 5284.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

Moreover, any additional functional limitation due to pain is 
recognized with the 20 percent evaluation for each foot 
granted by this decision.  The current 20 percent ratings 
contemplate a severe level of bilateral hallux valgus with 
hammertoe deformity and severe degenerative arthritis of the 
1st metatarsophalangeal joints resulting in limited range of 
motion, and a moderately severe level of overall foot 
disability.  Thus, although the Veteran's bilateral foot 
disability may limit how long she can stand and walk, such 
functional limitations are reflected in the ratings now 
assigned.  But cf. Johnson v. Brown, 9 Vet. App. 7 (1996) 
(holding that where a diagnostic code is not predicated on a 
limited range of motion alone, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, with respect to pain, do not apply).

Availability of separate or higher evaluations was also 
considered under alternative diagnostic codes pertaining to 
the foot.  First, a 10 percent rating is the highest 
available rating under Diagnostic Code 5277(weak foot), and 
Diagnostic Code 5282 (hammer toe), therefore further 
consideration under those diagnostic codes would be of no 
benefit to the Veteran.  The medical evidence reflects that 
the Veteran has mild flat feet, bilaterally.  However, there 
is no objective evidence showing severe flat feet with marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated indication of swelling on use, and 
characteristic callosities, required by a higher evaluation 
of 30 percent under Diagnostic Code 5276.  In fact, the 
February 2005 VA examiner specifically noted that the 
Veteran's feet were only mildly flat, if flat at all.  Also, 
Diagnostic Code 5278 (claw foot), Diagnostic Code 5279 
(anterior metatarsalgia), and Diagnostic Code 5283 (malunion 
or nonunion of the tarsal or metatarsal bones) are not for 
consideration, as there is no evidence of that the Veteran 
has these disorders.

III. Other Considerations

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  
However, because the ratings are averages, it follows that an 
assigned rating may not completely account for each 
individual Veteran's circumstance, but nevertheless would 
still be adequate to address the average impairment in 
earning capacity caused by disability.  In exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability 
with the established criteria found in the Schedule for that 
disability.  Thun, 22 Vet. App. at 115.  If the criteria 
under the Schedule reasonably describe the Veteran's 
disability level and symptomatology, then the Veteran's 
disability picture is contemplated by the Schedule, and the 
assigned schedular evaluation is adequate, and no referral is 
required.

With respect to the Veteran's dermatitis, status post biopsy 
on the flank, the Board finds that the Veteran's disability 
picture is not so unusual or exceptional in nature as to 
render the 30 percent disability rating assigned herein 
inadequate.  The Veteran's service-connected dermatitis, 
status post biopsy on the flank, is evaluated under 38 C.F.R. 
§ 4.118, Diagnostic Code 7806, the criteria of which is found 
by the Board to specifically contemplate the Veteran's level 
of disability and symptomatology.  The Veteran's dermatitis, 
status post biopsy on the flank, has been manifested by 
intermittent acne, eczema, and hyperpigmentation lasting more 
than 6 weeks total per year, constituting not more than 30 
percent of the entire body and not more than 30 percent of 
the exposed area, and systemic therapy requiring intermittent 
use of corticosteroids for a total duration of six weeks or 
more during the 12 month period; there is no evidence of 
scarring or disfigurement.  Ratings in excess of 30 percent 
are provided for certain manifestations of service-connected 
dermatitis, but the medical evidence of record reflects that 
those manifestations are not present in this case.  When 
comparing this disability picture with the symptoms 
contemplated by the Schedule, the Board finds that the 
Veteran's symptoms are more than adequately contemplated by 
the 30 percent disability rating assigned herein for her 
service-connected dermatitis, status post biopsy on the 
flank.

With respect to the Veteran's status post bunionectomies and 
hammertoe deformity of the bilateral feet, with 
osteoarthritis of the 1st metatarsophalangeal joints, the 
Board finds that the Veteran's disability picture is not so 
unusual or exceptional in nature as to render the 20 percent 
disability ratings assigned herein inadequate.  The Veteran's 
service-connected status post bunionectomies and hammertoe 
deformity of the bilateral feet, with osteoarthritis of the 
1st metatarsophalangeal joints is evaluated under 38 C.F.R. § 
4.71a, Diagnostic Code 5280 and 5284, the criteria of which 
is found by the Board to specifically contemplate the 
Veteran's level of disability and symptomatology.  The 
Veteran's status post bunionectomies and hammertoe deformity 
of the bilateral feet, with osteoarthritis of the 1st 
metatarsophalangeal joints, has been manifested by painful 
bunions; hammertoe deformity of the lesser digits with 
painful 5th toes; painful callosities; and osteoarthritis of 
the 1st metatarsophalangeal joints with pain, swelling, and 
limited range of motion, resulting in no more than a 
moderately severe degree of impairment.  Ratings in excess of 
20 percent are provided for other symptoms of 
service-connected status post bunionectomies and hammertoe 
deformity of the bilateral feet, with osteoarthritis of the 
1st metatarsophalangeal joints, but the medical evidence of 
record reflects that those symptoms are not present in this 
case.  When comparing this disability picture with the 
symptoms contemplated by the Schedule, the Board finds that 
the Veteran's symptoms are more than adequately contemplated 
by the 20 percent disability ratings assigned herein for her 
service-connected status post bunionectomies and hammertoe 
deformity of the bilateral feet, with osteoarthritis of the 
1st metatarsophalangeal joints.

Therefore, the currently assigned schedular evaluations are 
adequate and no referral is required.  38 C.F.R § 4.130, 
Diagnostic Code 9411; Thun, 22 Vet. App. at 115.  

These issues have also been reviewed with consideration of 
whether staged rations would be warranted.  While there may 
have been day-to-day fluctuations in the Veteran's 
dermatitis, status post biopsy on the flank, or status post 
bunionectomies and hammertoe deformity of both feet, with 
osteoarthritis of the 1st metatarsophalangeal joints, there 
is no medical evidence of record that would warrant a rating 
in excess of those assigned for the Veteran's service-
connected dermatitis, status post biopsy on the flank, or 
status post bunionectomies and hammertoe deformity of either 
foot, with osteoarthritis of the 1st metatarsophalangeal 
joint, at any time during the time period pertinent to this 
appeal.  38 U.S.C.A. § 5110 (West 2002); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Thus, additional staged 
ratings are not in order.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against ratings in excess of those assigned 
herein, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

A 30 percent evaluation, but no greater, for dermatitis, 
status post biopsy on the flank, is granted, subject to the 
applicable regulations concerning the payment of monetary 
benefits.

A 20 percent evaluation, but no more, for status post 
bunionectomy and hammertoe deformity of the right foot, with 
osteoarthritis of the 1st metatarsophalangeal joint, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

A 20 percent evaluation, but no more, for status post 
bunionectomy and hammertoe deformity of the left foot, with 
osteoarthritis of the 1st metatarsophalangeal joint, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


